Howe, J.
The defendants were indicted for murder, and having been tried and found “ guilty without capital punishment,” were sentenced to imprisonment at hard labor for the term of their natural lives. Erom this judgment they have appealed.
It appears by the record that they were- tried jointly, and that after McLean had challenged two jurors peremptorily, and Hamilton had in the same manner challenged ten, the counsel for the State objected to the peremptory challenge of another juror by Hamilton on the ground that the prisoners together had exhausted the twelve peremptory challenges accorded by law. The court sustained this objection, and the defendant, Hamilton, reserved a bill of exceptions.
We are of opinion that the ruling of the court was erroneous. The right of peremptory challenge is one of great importance, and where prisoners are tried together the privilege of one should not he prejudiced by the acts of the other. If twelve challenges are to be dis*547tributed between two or more defendants, liow is tbe division to be made ? In what order and in wbat ratio are the shares to be parceled out ? When thirteen defendants are tried jointly shall each be declared to have twelve-thirteenths of a peremptory challenge ? We think the law accords to each prisoner a right to twelve challenges of the peremptory sort. Acts of 1855, p. — State v. Cazeau, 8 Ann. 114.
We see no reason, however, for disturbing the judgment as to the defendant McLean. His only ground of complaint is that J. L. Biggs, one of the jurors, a talesman, was not a registered voter; but this objection was made for the first time after verdict, On motion for a new trial) The objection came too late. The petit jurors are severally presented to'the prisoner before being empannelod and sworn; and it is his duty at that time to examine them, if he desires to test their qualifications. 6 Ann. 310; 8 Bob. 590.
For the reasons given it is ordered and adjudged that the judgment appealed from, as to the defendant McLean, be affirmed with costs; and that as to the defendant Hamilton the said judgment be. avoided and reversed, and the cause remanded for a now trial according to law.